Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10-11, 13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi (JP 2009/019310).
Regarding claims 1, 10 and 20, Yamaguchi teaches a method of forming a textile and a textile comprising a first region of the textile (or garment) comprising one or more first fibers with an individual first fiber having a length at least 10 times greater than a width of the individual first fiber and the individual first fiber comprising coextruded first and second filaments. The first filament formed of a first thermoplastic polymeric material and the coextruded first and second filaments having an interface along a majority of the length of the individual first fiber [0006-0007]. Yamaguchi teaches the fibers shrink or contract by 2-12% on an increase in relative humidity of at least 10% over a range of about 30% relative humidity to about 100% relative humidity relative to an equilibrium state of the first fiber prior to a change in relative humidity. Yamaguchi teaches incorporation of his fiber in fabric and clothing (or garment) and therefore the claimed due to contraction of the one or more first fibers, the first region of the textile contracts by at least 1 percent in the length direction, at least 1 percent in the width direction or at least 1 percent in the length direction and at least 1 percent in the width direction on an increase in relative humidity of at least 10% over a range of about 30% relative humidity to about 100% relative humidity relative to an equilibrium state of the first region prior to the change in relative humidity would have been obviously inherent to the fabric of Yamaguchi. Further, it would have been obvious to one of ordinary skill in the to use the fiber of Yamaguchi in a fabric to create the claims contraction at the claimed relative humidity in order to affect permeability and comfort of the fabric and arrive at the claimed invention. 
Regarding claim 2, the first and second filaments are substantially laminated to each other at the interface along the majority of the length of the individual first fiber [0006]. 
Regarding claim 6, the interface defines an interior surface of the individual first fiber, an exterior surface of the individual first fiber defined by a portion of the first filament along a majority of the length of the individual first fiber and by a portion of the second filament along the majority of the length of the individual first fiber. 
Regarding claim 11, the textile is a woven textile, a knit textile or a non-woven textile [0042]. 
Regarding claim 13, the first thermoplastic polymeric material comprises one or more first polymers which include polyester or polyamide. 
Regarding claim 15, the second thermoplastic polymeric material comprises one or more second polymers which include polyester or polyamide. 
Regarding claim 16, Yamaguchi teaches an article comprising the textile of claim 1.
Regarding claim 17, Yamaguchi teaches clothing which includes a tshirt which comprises a plurality of panels and wherein at least one of the plurality of panels comprises the textile and wherein the article includes a vent defined by a surface of the article and extending at least partially through the article as Yamaguchi teaches the “eyes” or pores or vents of the fabric are opened as a result of the composite fiber. 
Regarding claim 18, the vent is configured to be in the substantially open position when the textile contracts by the claimed amount at the claimed relative humidity and conditions.
Regarding claim 19, the first region is present in a garment component.  
Regarding claim 21, the vent is configured to be in a substantially closed position when the textile expands by the claimed amount in the claimed relative humidity and conditions. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2009/019310).
Regarding claims 7-9, Yamaguchi teaches the second filament comprises a second thermoplastic polymeric material. Yamaguchi is silent regarding the shape of the first and second filaments. However, it would have been obvious to one of ordinary skill in the art to employ a concave surface on the first filament and convex surface on the second filament wherein the first filament directly contact and partially envelops the convex surface of the second filament  or wherein the second filament is formed of a second thermoplastic polymeric material wherein the interface at which the concave surface of the first filament directly contacts and fully envelops the convex surface of the second filament as is known in the art in order to improve coupling and arrive at the claimed invention. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2009/019310) in view of Hokotou et al. (JPH07-216736).
Regarding claim 14, Yamaguchi et al. teach antioxidants but are silent regarding the type of antioxidant. However, Hokutou et al. teach using a phenolic antioxidant (or additive) in order to improve smoothness and yarn properties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the phenolic antioxidant in Yamaguchi in order to improve smoothness and yarn properties and arrive at the claimed invention.
Response to Arguments
Applicant’s arguments with respect to the have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789